DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-7 and 9 are currently under examination. Claim 1 is amended. 
Previous Grounds of Rejection
Regarding claims 1-7 and 9, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over under 35 U.S.C. 103(a) as being unpatentable over Cheng et al. (CN 1733599 B, an English translation is enclosed) is withdrawn. 
New grounds of rejections are set forth below.
New Grounds of Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrases of “carboxylic acid” and “carboxylate” recited in claim 1 are unclear and confused because acetic acid and oxalic acid are carboxylic acid and their carboxylates.
The phrase of “a proportion of alkaline earth metal amounts to 100 ppm to 10% by weight” recited in claim 1 is unclear and confused.
 For purpose of the examination, the ratio is determined in the noble acetate filtrate after the oxalic acid salt of alkaline earth metal is filtrated off.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keep et al. (GB 2413323 A, applicants cited in IDS), further in view of Nappier et al. (EP 0380213 A2, applicants cited in IDS).
Regarding claims 1-2 and 9, keep et al. teach a method of making noble metal carboxylate such as iridium acetate comprising steps of (a) sintering noble metal such as iridium metal with an alkaline earth peroxide BaO2 (applicant’s mixing and heating 700-9000C(page 3) the mixture to produce a melt) (b) dissolving the resulting mixture in acetic acid/water (corresponding applicant’s carboxylic acid and a protic solvent), (c) precipitate Ba with oxalic acid, (d) filtration to remove barium oxalate (pages 1-8 and claims 1-7).

A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.l (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
Oxalic acid instead of sulphuric acid is used for precipitation and removing barium oxalate (page 5). As such, barium is considered to be removed completely. Therefore, a proportion of BaO2 to noble metal is 100 ppm to 10%wt as the instant claims.
Although Keep et al. do not specifically disclose ruthenium metal as per applicant claims 1-2, Nappier et al teach a process for making noble metal catalysts including mixing an aqueous solution ruthenium and iridium metal salts with an organic carboxylic acid and a solvent, followed by adding an inorganic alkaline solution (col.1, lines 20-col. 9, line 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ruthenium salt of Nippier et al. with the process of Keep 
Since both Keep et al. and Nippier et al. teach process of making noble metal carboxylate compounds, one would have a reasonable expectation of success.
Regarding claims 3-5, as discussed above, the process taught by the combined references of Nippier et al. and keep et al. comprises ruthenium metal and acetic acid to produce ruthenium acetate as the instant claims.
Regarding claims 6, as discussed above, the process taught by keep et al. comprises BaO2 and water as the instant claims.
Regarding claim 7, as discussed above, the combined references of Keep et al. and Nippier et al. teach the use of barium peroxide as the instant claims (Keep et al., claim 5).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 12/08/2020 have been considered but are moot in view of the new ground(s) of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732